UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2136


LAWRENCE V. WILDER,

                  Plaintiff - Appellant,

             v.

MICHAEL GRIFFIN, Administrator, National Aeronautics and
Space   Administration; NATIONAL AERONAUTICS  AND   SPACE
ADMINISTRATION,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-01277-CCB)


Submitted:    May 28, 2009                    Decided:   June 2, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence V. Wilder, Appellant Pro Se.     Allen F. Loucks,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lawrence V. Wilder appeals the district court’s orders

denying   relief    on    his    employment     discrimination       action   and

denying his motion for reconsideration.               We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                Wilder v. Griffin,

No. 1:08-cv-01277-CCB (D. Md. Aug. 25, 2008).                 We dispense with

oral   argument    because      the    facts   and   legal    contentions     are

adequately    presented    in    the    materials    before    the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                         2